Dismissed and Memorandum Opinion filed September 6, 2007







Dismissed
and Memorandum Opinion filed September 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00347-CR
____________
 
KOTY HOLMES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1068048
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of theft and, in accordance with a plea bargain with
the State, the trial court entered an order on May 10, 2006, deferring
adjudication of guilt and placing appellant on community supervision for three
years.  The State subsequently moved to adjudicate guilt.  Appellant signed a
stipulation of evidence, agreeing that he had violated the terms and conditions
of probation, and, on July 13, 2006, the trial court adjudicated appellant
guilty of the offense of theft and sentenced appellant to six months in the
State Jail Division of the Texas Department of Criminal Justice.  No timely
motion for new trial was filed.  Appellant=s notice of appeal was not filed
until April 9, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 6, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).